Citation Nr: 0635690	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory 
disorder to include asthma and chronic obstructive pulmonary 
disease (COPD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from January 
1965 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.   

The case was previously before the Board in July 2005, when 
it was remanded for retrieval of records, examination of the 
veteran, and medical opinions.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  There is no evidence of any diagnosis of hypertension 
during service or within the first year after separation from 
service.

2.  The veteran was treated for a single instance of upper 
respiratory infection (URI)  during service; there is no 
evidence of any diagnosis of COPD or asthma during service.

3.  There is no medical evidence which relates the veteran's 
current hypertension and COPD to active service, or the URI 
during service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

2.  A respiratory disorder, to include COPD and asthma, was 
not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
October 2002 satisfied the duty to notify provisions.  The 
veteran's service medical records, and VA medical records 
have been obtained; he has been accorded a recent VA 
Compensation and Pension examination.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein. 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; his service medical records; private medical 
records; VA medical records; and, VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the veteran's claims for service connection.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Hypertension, may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for 
hypertension and a respiratory disorder.  Specifically, he 
claims that he has had respiratory symptoms ever since he was 
treated for a URI during service.  Moreover, he claims that 
he developed hypertension within the first year after 
separation from service and that he warrants service 
connection on a presumptive basis.

The veteran's active military service extended from January 
1965 to February 1969.  His service medical records have been 
obtained and are complete.  A clinical record dated March 
1965 reveals that the veteran required 5 days of inpatient 
treatment for an upper respiratory infection (URI).  This was 
treated and resolved without complication and review of 
subsequent service medical records does not reveal any 
complaints of, or treatment for, any other respiratory 
disorders.  There is no indication in any of the service 
medical records that the veteran had elevated blood pressure 
readings or a diagnosis of hypertension.  In February 1969, 
separation examination of the veteran was conducted, with no 
indication of any abnormalities of the veteran's heart, 
lungs, or vascular system noted.  The veteran's blood 
pressure was 120/76.  On the accompanying report of medical 
history the veteran indicated "no" to the questions which 
asked if he had:  asthma; shortness of breath; pain or 
pressure in chest; or high blood pressure.  The veteran was 
qualified for separation from service.  

In January 1970, a private physician submitted a certificate 
to VA.  This included a rough transcript of the physician's 
treatment of the veteran for the prior year.  It indicated a 
blood pressure readings of:  180/120 on April 5, 1969; 140/90 
on April 18, 1969; 120/90 on May 2, 1969; and 120/90 with 
"precardial pain" on August 4, 1969.  However, no diagnosis 
of hypertension was made and the transcript reveals 
subsequent treatment only for low back pain resulting from an 
automobile accident in January 1970.  

There is no evidence of any medical diagnosis of hypertension 
until approximately 1995.  A March 1995 VA treatment record 
reveals a diagnosis of borderline hypertension with a blood 
pressure of 140/90, and bronchial asthma.  A large volume of 
VA medical treatment records dated from 1995 to the present 
has been obtained.  These records reveal treatment for 
various disorders including hypertension, asthma, and COPD.  
There is no competent medical evidence contained in any of 
these records which relates these disabilities to service.  

In December 2005, a VA examination of the veteran was 
conducted.  The examining physician reviewed all of the 
evidence of record.  He indicated that the veteran had a 
current diagnosis of hypertension.  However, the physician 
stated that there was no evidence of any diagnosis of, or 
treatment for, hypertension during service or within the 
first year after separation from service.  The physician's 
medical opinion was that the veteran's current hypertension 
was not related to service.  The physician also indicated 
that the veteran had a current diagnosis of COPD which was 
related to the veteran history as a smoker and was not 
related to service or the single instance of URI during 
service in 1965.

The preponderance of the evidence is against the veteran's 
claims for service connection for hypertension and a 
respiratory disorder.  There is no evidence of any disorder 
during service, and no evidence of any diagnosis of 
hypertension within a year after he separated from service.  
The medical evidence of record indicates that his current 
hypertension and COPD are not related to service.  
Accordingly, service connection for hypertension and a 
respiratory disorder, to include asthma and COPD, must be 
denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection 
for prostate cancer, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension and a respiratory 
disorder, to include asthma and COPD, is denied.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


